Exhibit 10.1

 

EXECUTION COPY

 

FIRST AMENDMENT
TO
MASTER REPURCHASE AGREEMENT

 

FIRST AMENDMENT, dated as of April 4, 2011 (the “Amendment”), to the Master
Repurchase Agreement dated as of December 3, 2010 (the “Existing Master
Repurchase Agreement”), by and among Excel Mortgage Servicing, Inc., a
California corporation, with an address at 19500 Jamboree Road #400, Irvine,
California 92612, as a seller (“Excel”), AmeriHome Mortgage Corporation, a
Michigan corporation, with an address at 2141 W. Bristol Road, Flint, Michigan
48507, as a seller (“AmeriHome”) (Excel and AmeriHome are individually and
collectively referred to herein as “Seller”), and New Century Bank d/b/a
Customers Bank, a Pennsylvania state-chartered bank, with an address at 99
Bridge Street, Phoenixville, Pennsylvania (the “Buyer”).

 

RECITALS

 

The Seller has requested the Buyer to agree to amend the Existing Master
Repurchase Agreement as set forth in this Amendment.  The Buyer is willing to
agree to such amendment, but only on the terms and subject to the conditions set
forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Seller and the Buyer hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Definitions.  Unless otherwise indicated, capitalized terms that are used but
not defined herein shall have the meanings ascribed to them in the Existing
Master Repurchase Agreement.

 

ARTICLE II
AMENDMENT

 

1.               The definition of “Maximum Aggregate Purchase Price” contained
in Section 1 (Definitions) of the Existing Master Repurchase Agreement is hereby
deleted and replaced in its entirety by the following:

 

(jj)  “Maximum Aggregate Purchase Price” means Thirty Two Million Five Hundred
Thousand and 00/100 Dollars ($32,500,000.00).

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

All representations and warranties contained in the Existing Master Repurchase
Agreement are true and correct as of the date of this Amendment (except to the
extent that any of such representations and warranties expressly relate to an
earlier date).

 

--------------------------------------------------------------------------------


 

ARTICLE IV
MISCELLANEOUS

 

1.                                       Ratification.  Except as expressly
affected by the provisions hereof, the Existing Master Repurchase Agreement, as
amended, shall remain in full force and effect in accordance with its terms and
ratified and confirmed by the parties hereto.  On and after the date hereof,
each reference in the Existing Master Repurchase Agreement to “the Agreement”,
“hereunder”, “herein” or words of like import shall mean and be a reference to
the Agreement as amended by this Amendment.

 

2.                                       Limited Scope.  This Amendment is
specific to the circumstances described above and does not imply any future
amendment or waiver of rights of the Buyer and the Seller under the Existing
Master Repurchase Agreement.

 

3.                                       Severability.  Any provisions of this
Amendment which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

4.                                       Caption.  The captions in the Amendment
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

 

5.                                       Counterparts.  This Amendment may be
executed in any number of counterparts, each of which counterparts shall be
deemed to be an original, and such counterparts shall constitute but one and the
same instrument.

 

6.                                       Applicable Law.  THIS AMENDMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE COMMONWEALTH OF
PENNSYLVANIA.

 

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

ATTEST:

 

NEW CENTURY BANK

d/b/a CUSTOMERS BANK

 

 

 

 

 

 

By:

 

 

By:

 

Name:

J. Christopher Black

 

Name:

Glenn Hedde

Title: 

Vice President

 

Title:

President, Warehouse Lending

 

 

 

 

 

 

ATTEST:

 

EXCEL MORTGAGE SERVICING, INC.

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

Secretary

 

Title:

 

 

 

 

 

 

 

ATTEST:

 

AMERIHOME MORTGAGE CORPORATION

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

Secretary

 

Title:

 

 

Signature Page to First Amendment to Master Repurchase Agreement

 

--------------------------------------------------------------------------------